Case 8:19-cv-03064-VMC-TGW Document 22 Filed 03/13/20 Page 1 of 2 PageID 79




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

GRACE WEISE,
                                                    Case No: 8:19-cv-03064-VMC-TGW
              Plaintiff,

v.

THE BOYS IN THE BURG, LLC

              Defendant.
                                            /

              JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE

        Plaintiff, GRACE WEISE, and Defendant, THE BOYS IN THE BURG, LLC, by and

 through their respective undersigned counsel, and pursuant to Rule 41(a)(1)(A)(ii), Federal

 Rules of Civil Procedure, stipulate to the dismissal of this action in its entirety, with

 prejudice, each party to bear its/her own attorney's fees and costs.

Dated: March 13, 2020                               Respectfully submitted,


/s/ Mary Ruth Houston, Esq.                         /s/ Luis A. Cabassa, Esq.
MARY RUTH HOUSTON                                   LUIS A. CABASSA
Florida Bar No.: 869094                             Florida Bar No.: 0053643
mhouston@shutts.com                                 lcabassa@cwfclaw.com
JACLYN S. CLARK, ESQ.                               ANTHONY M. KNIGHT
Florida Bar No.: 117652                             Florida Bar No.: 1010530
Jclark@shutts.com                                   aknight@wfclaw.com
SHUTTS & BOWEN LLP                                  WENZEL FENTON CABASSA, P.A.
300 South Orange Ave, Suite 1600                    1110 N. Florida Avenue, Suite 300
Orlando, Florida 32801                              Tampa, Florida 33602
Telephone: (407) 423-3200                           Telephone: (813) 224-0431
Facsimile: (407) 425-8316                           Facsimile: (813) 229-8712

Attorneys for Defendant                             Attorneys for Plaintiff
Case 8:19-cv-03064-VMC-TGW Document 22 Filed 03/13/20 Page 2 of 2 PageID 80




                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 13th day of March, 2020, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system which will automatically send

notice to all counsel of record.


                                                 /s/ Mary Ruth Houston
                                                 Of Counsel




TPADOCS 22994301 1




                                             2
